                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

CHRISTOPHER AGUIRRE,

      Plaintiff,

vs.                                                           CV No. 17-1267 WJ/CG

CORRECTION CORPORATION
OF AMERICA, et al.,

      Defendants.

                          AMENDED SCHEDULING ORDER

      THIS MATTER is before the Court on the parties’ Second Joint Status Report

and Provisional Discovery Plan, (Doc. 54), filed October 4, 2018. IT IS THEREFORE

ORDERED that the parties’ remaining pretrial deadlines are reset as follows:

      1. Pretrial motions, other than those relating to discovery, shall be filed by

          November 9, 2018.

      2. Counsel are directed to file a consolidated final Pretrial Order as follows:

          Plaintiff to Defendants on or before January 11, 2019; Defendants to the

          Court on or before January 25, 2019.

      IT IS SO ORDERED.




                                  ________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
